Citation Nr: 1233621	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death on July 2, 2009 is shown to have been the result of sepsis shock due to acute pyelonephritis.  Other significant conditions contributing to death included chronic renal failure and acute gastrointestinal hemorrhage.  

2.  The Veteran's kidney disorder was first clinically demonstrated many years after service, and there is no probative evidence of a causal connection between his renal failure and military service or any incident therein.  

3.  At the time of death, the Veteran's service-connected disabilities included residuals of cold injury to the right and left hands and feet; each extremity rated 30 percent disabling, and a laceration scar on the right hand, rated noncompensably disabling.  The combined rating was 80 percent; effective from November 29, 2001.  The Veteran was also in receipt of a total disability rating since April 8, 2005.  

4.  The preponderance of the medical evidence of records establishes that it is unlikely that the Veteran's service-connected cold injury residuals and right hand laceration scar caused or contributed to his death from sepsis shock due to acute pyelonephritis.  

5.  The Veteran's service-connected disabilities were not continuously rated totally disabling, nor was he in receipt of an unemployability rating for 10 years prior to his death.  

CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  

2.  The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.159, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has further held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  

Prior to initial adjudication of the appellant's claim, a letter dated in March 2009 informed her that evidence was needed to show that service-connected disability caused or contributed to bring about the Veteran's death.  Further, the appellant has presented specific argument on her theory regarding the relationship between the Veteran's service-connected disabilities and the cause of his death.  Thus, she has had a meaningful opportunity to participate effectively in the processing of her claim.  Therefore, any error in the content of notice was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and private medical records, including his terminal hospital records have been obtained and associated with the claims file.  Further, the appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The record contains sufficient competent medical evidence to decide the claim.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Laws & Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as tumors, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).  

Service connection may also be established if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011).  

Factual Background & Analysis

In this case, the Board has reviewed all the evidence of record, including but not limited to the appellant's contentions and testimony at the DRO hearing in October 2009, the Veteran's STRs, and all VA and private medical records prior to his demise in March 2009.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the appellant will be summarized where appropriate.  

The Veteran died in March 2009 at 70 years of age.  The certificate of death listed the immediate cause of death as sepsis shock due to acute pyelonephritis.  Other significant conditions contributing to death but not resulting in the underlying cause included chronic renal failure and acute gastrointestinal hemorrhage.  

At the time of his death, the Veteran was service-connected for residuals of cold injury to the right and left hands and feet; each extremity rated 30 percent disabling, and a laceration scar on the right hand, rated noncompensably disabling.  The combined rating was 80 percent; effective from November 29, 2001.  The Veteran was also in receipt of a total disability rating since April 8, 2005.  

The appellant contends, in essence, that the Veteran's cold injuries of the hands and feet impacted negatively on his overall health, in particular, his circulatory system and contributed substantially to his development of renal problems that ultimately caused his death.  The appellant, however, has not submitted any competent or probative medical evidence to support her contentions.  

The Veteran's STR's are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any kidney problems in service.  

VA treatment records showed that the Veteran was first diagnosed with mild renal insufficiency in November 1986.  The evidence of record showed that the Veteran also had numerous other medical problems, including a myocardial infarction in April 1986, coronary artery disease with triple by-pass, chronic obstructive airway disease, prostate cancer, atherosclerosis of the renal artery, renal artery stenosis, congestive heart failure, hepatitis C, abdominal aneurysm and morbid obesity.  

At the direction of the RO, the claims file was reviewed by a VA physician in February 2010, to determine whether the Veteran's service-connected cold injury residuals of the hands and feet caused or contributed substantially or materially to his death.  The physician indicated that the claims file was reviewed, including the STRs, private and VA treatment records and medical literature, and included a description of the Veteran's medical history.  The physician opined that it was less likely than not that the Veteran's death from sepsis shock due to acute pyelonephritis, chronic renal failure and acute gastrointestinal hemorrhage was due to, the result of, or aggravated by his service-connected disabilities or otherwise related to service, and was more likely than not related to his numerous nonservice-connected medical problems.  

After review of all the evidence of record, the Board finds the VA opinion most persuasive, as it was based on a thorough review of all of the evidence of record.  The examiner offered a rational and plausible explanation for concluding that the Veteran's death from sepsis shock due to acute pyelonephritis, chronic renal failure and acute gastrointestinal hemorrhage was not related in any way to his service-connected cold injury residuals.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  In the absence of competent, probative medical evidence to the contrary, the Board finds that reliance on the VA medical opinion is warranted.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, the service and post-service medical records do not show any evidence of treatment or diagnosis for a renal disorder in service, within a year of discharge from service, or until nearly three decades after his discharge from active service in 1957.  Thus, there is no basis upon which to conclude that the Veteran's renal disorder or kidney problems were incurred in or aggravated during military service, including for nephritis on a presumptive basis.  

While the Board is sympathetic to the contentions of the appellant, we are constrained by VA law and regulations which are clear and unambiguous.  Inasmuch as there is no evidence of a kidney disorder in service or until many years thereafter, and no probative medical evidence that his service-connected disabilities played any part in his death, there is no basis upon which to grant service connection.  For similar reasons it is unnecessary to obtain a medical opinion from someone unassociated with VA.  Accordingly, service connection for the cause of the Veteran's death is denied.  

DIC Pursuant to 38 U.S.C.A. § 1318

With regard to the claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected when the following conditions are met:  (1)  The Veteran's death was not caused by his or her own willful misconduct; and (2) The Veteran was in receipt of or entitled to received (or but for the receipt of military retired pay was entitled to receive) compensation at the time of death for service-connected disability that either:  (i) was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death; or (ii) was continuously rated totally disabling by a schedular or unemployability rating from the date of the Veteran's discharge or release from active duty for a period of not less than five years immediately preceding his death.  38 U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is predicated, in pertinent part, on a finding that, at the time of death, the Veteran had a service-connected disablement that was continuously rated totally disabling by a schedular or unemployability rating for a period of l0 or more years immediately preceding death.  

In this case, the evidence does not show that the Veteran was continuously rated totally disabled due to his service-connected disability or by reason of unemployability for a period of 10 years or more at the time of his death.  The evidence showed that the Veteran was in receipt of a total schedular rating by VA since 2005; however, it was less than the 10 years required for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Thus, by operation of law, entitlement to dependency and indemnity death benefits under the provisions of 38 U.S.C.A. § 1318(b) cannot be established.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claims of service connection for the cause of the Veteran's death and entitlement to DIC benefits.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


